Title: To James Madison from Thomas Appleton, 4 June 1803
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 4th. of June 1803.
					
					Since my respects of the 29th. of May, and of which you have now inclosed a duplicate, little else of 

importance has occurred, excepting that a division of the french army has marched towards Naples.  A 

considerable re: inforcement is hourly expected in this City, which is now declared by the Commanding 

General in a State of Siege; as I presume at the moment I am writing, every port in Italy.
					A few fortunate adventurers from the United States have Arrived since the declaration of war, and they 

have, as will all those who shall proffit of the enthousiasm for Speculation which generally ensues hostilities, 

sell their Cargoes at least for 100 Pct. benefit from the original Cost.  Pardon Sir the liberty I have taken to 

enclose a letter for my brother-in-law Samuel Emery of Philadelphia, for I am indirectly informed that the Captain 

of the vessel by whom this goes, will not receive in charge any for private individuals, and I am Compelled to 

use this stratagem to convey Some letters of much family importance.  I am Sir with the highest Respect Your 

most Obedient Servant
					
						Th: Appleton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
